DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2020 and 12/15/2021 have been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7,9, 10,12-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ogatakan (JP 2013-58584)

Regarding claim 1, Ogatakan teaches a semiconductor device in fig. 8 comprising: 
a substrate (refer to 1s) including two element regions (refer to transistors Qn and Qp)  that extend in a first direction (refer to horizontal direct that parallel to an upper surface of the substrate 1s) parallel to a surface of the substrate and are adjacent to each other in a second direction (refer to direction pointed inward on the upper surface of the substrate) crossing the first direction; 
an interconnection layer (refer to M1) provided above the substrate;
 	an insulator (refer to 5) provided between the substrate and the interconnection layer; and 
a plug (refer to source/drain plugs of each transistors) extending in the second direction and in a third direction (refer to the vertical direction from extending from the upper surface of the substrate to interconnection layer M1) crossing the first and second directions in the insulator, provided on each of the element regions, and electrically 
Regarding claim 2, Ogatakan teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Ogatakan teaches the substrate (refer to 1s) includes an isolation region (refer to STI between Qn and Qp) provided between the element regions, and the element regions are adjacent to each other via the isolation region in the second direction (see fig. 8).  
Regarding claim 3, Ogatakan teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Ogatakan teaches the plug (refer to source/drain plugs of each Qn or Qp) is provided on each of the element regions and the isolation region (see fig. 8).  
Regarding claim 4, Ogatakan teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Ogatakan teaches the substrate includes three or more element regions(refer to other transistors Qn and Qp) including the two element regions, and two or more isolation regions (refer to STI between Qn and Qp) including the isolation region (refer to STI between Qp and Qn), and the plug (refer to source/drain plug of each Qn and Qp) is provided on each of the three or more element regions and electrically connected to the three or more element regions and the interconnection layer (see fig. 8).  
Regarding claim 5, Ogatakan teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Ogatakan teaches the plug (refer to the source/drain plug) is provided on upper faces and lateral faces of the element regions (refer to upper and lateral faces of the Qn and Qp).  

Regarding claim 7, Ogatakan teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Ogatakan teaches the substrate includes three or more element regions (refer to other transistors Qn and Qp) including the two element regions, and the plug (refer to source/drains plug of each Qn and Qp) is provided on each of the three or more element regions and electrically connected to the three or more element regions (refer to Qn and Qp) and the interconnection layer (M1).  
Regarding claim 9, Ogatakan teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 8 of  Ogatakan teaches the element regions include diffusion layers (refer to source/drain diffusion layers of each transistor) provided in the substrate (1s).  
Regarding claim 10, Ogatakan teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Ogatakan teaches the plug (refer to source/drain plug of each Qn and Qp) is a source electrode or a drain electrode provided on a source diffusion layer or a drain diffusion layer of a transistor (see fig. 8). 
Regarding claim 12, Ogatakan teaches a method of manufacturing a semiconductor device in fig. 8, comprising:

forming an insulator (refer to 5) on the substrate (1s); 20 
forming an interconnection layer (refer to M1) on the insulator; and 
forming a plug (refer to source/drain plugs of Qn and Qp) extending in the second direction and in a third direction crossing the first and second directions in the insulator, provided on each of the element regions, and electrically connected to the element regions and the interconnection layer (see fig. 8 and claim 1’s rejection above).  
Regarding claim 13, Ogatakan teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Ogatakan teaches forming an isolation region (refer to STI) between the element regions of the substrate (refer to Qn and Qp), wherein the element regions are adjacent to each other via the isolation region in the second direction (see fig. 8).  
Regarding claim 14, Ogatakan teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Ogatakan teaches the plug (refer to source/drain plug of each Qn, Qp) is formed on each of the element regions and the isolation region (see fig. 8).  
Regarding claim 15, Ogatakan teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Ogatakan teaches forming, in the substrate, three or more element regions (refer to other transistors Qn and Qp) including the two element regions, and two or more isolation regions (refer to STIs) including the isolation region, wherein the plug (refer to source/drain plug of each Qn 
Regarding claim 16, Ogatakan teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Ogatakan teaches the plug (refer to source/drain plug) is formed on upper faces and lateral faces of the element regions (refer to upper and lateral faces of the Qn and Qp).  
Regarding claim 17, Ogatakan teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Ogatakan teaches the plug (refer to source/drain plug) is formed so as to be in contact with an upper face of the substrate (refer to upper surface of 1s), the upper face of the substrate being at a level lower than a level of the upper faces of the element regions (see fig. 8).  
Regarding claim 18, Ogatakan teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Ogatakan teaches forming, in the substrate, three or more element regions including the two element regions (refer to the other transistors Qn and Qp), wherein the plug  is formed on each of the three or more element regions and electrically connected to the three or more21 element regions and the interconnection layer (refer to each source/drain of Qn and Qp is connected to Qn and Qp and M1).  
Claims 1, 10, 12 and 20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Liu (CN 110192269)
Regarding claim 1, Liu teaches  a semiconductor device in fig. 14 comprising: 

an interconnection layer (refer to M1) provided above the substrate;
 	an insulator (refer to 5) provided between the substrate and the interconnection layer; and 
a plug (refer to source/drain plugs 416 of each transistors) extending in the second direction and in a third direction (refer to the vertical direction from extending from the upper surface of the substrate to interconnection layer 418) crossing the first and second directions in the insulator, provided on each of the element regions, and electrically connected to the element regions (refer to transistors 404) and the interconnection layer (418).  
Regarding claim 10, Liu teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Liu teaches a first pad (424)provided above the substrate (402) and electrically connected to the element regions via the plug (refer to contact plug of transistor 404); a second pad (924) provided on the first pad (424); and a bonding pad (refer to 1480) provided above the second pad (924) and electrically connected to the second pad (924).  
Regarding claim 12, Liu teaches a method of manufacturing a semiconductor device in fig. 14, comprising:

forming an insulator (refer to insulation layer of 414) on the substrate (402); 20 
forming an interconnection layer (refer to 418) on the insulator; and 
forming a plug (refer to source/drain plug of transistors 404) extending in the second direction and in a third direction crossing the first and second directions in the insulator, provided on each of the element regions, and electrically connected to the element regions and the interconnection layer (see fig. 14 and claim 1’s rejection above).  
Regarding claim 20, Liu teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Liu teaches forming, above the substrate (402), a first pad (424) electrically connected to the element regions via the plug; 
forming a second pad (924) on the first pad (424); and 
forming, above the second pad (924), a bonding pad (refer to 1480) electrically connected to the second pad (924).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Zheng (CN 102456723)
Regarding claim 8, Liu teaches all the limitations of the claimed invention for the same reasons as set forth above except for each of the element regions has a first width in the second direction, and the plug has a second width in the second direction larger than the first width.  
Zheng teaches the same field of an endeavor wherein each of the element regions has a first width in the second direction, and the plug has a second width in the 
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include each of the element regions has a first width in the second direction, and the plug has a second width in the second direction larger than the first width as taught by Zheng in the device of Liu in order to reduce the source/drain plug internal resistance (see par. 7).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 12 above, and further in view of Zheng (CN 102456723)
Regarding claim 19, Liu teaches all the limitations of the claimed invention for the same reasons as set forth above except for each element region is formed to have a first width in the second direction, and the plug is formed to have a second width in the second direction larger than the first width.  
Zheng teaches the same field of an endeavor wherein each element region is formed to have a first width in the second direction, and the plug is formed to have a second width in the second direction larger than the first width (NOTE: Fig. 1A or 1B shows the plug 150 or 170 has a width of the horizontal direction of the upper surface of substrate is smaller than the width of the direction inward from the upper surface of substrate; and see par. 40) .  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.